Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “e)” “the base of the dildo” lacks positive antecedent basis.  Also it appears that the dildo is the “sex toy” recited in the preamble, therefore the claim should positively define “the sex toy including a dildo with a base”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (6,547,717) in view of Callow (10,314,761), Thomas (2017/0027811) and Stevens (8,398,539). 
Green et al discloses a device (8) having an abdominally worn base plate (12a) having an outwardly mounted toy affixing device (18); horizontally disposed waist strap (12) and two lower straps (14 and 16) the proceed from the bottom of the base plate through the legs and are attached to the waist strap (11 and 15). Green et al further show a dildo (20) being attached to the outwardly mounted toy affixing device (Figures 1 -2). Green et al discloses the claimed device except for specifically teaching the straps being joined together to form an open area below the edge of the base plate; the device including a butt plug and specifically teaching the toy affixing device being a ring. 

Callow discloses a similar sexual aid including a base plate (102) including a dildo (106) that is attached to the user using straps (see slots 112 and 114). Callow also includes an open area (116) below the device that would allow for either the testicles and/or
penis to be passed through (see column 6, lines 20-40). Therefore a modification of Green et al such that the straps are joined below the base plate to form an open area to allow for either the testicles and/or penis to pass through would have been obvious to one skilled in the art in view of Callow which shows that the use of such open area are well known in similar devices.

Thomas further teaches that the use of toys (dildos) and butt plugs (anal plug) are well known in the art and further teaches that it is well known to use a strap to affix the devices to the user (paragraphs [0008]-[0009]). Therefore a modification of Green et al to include a butt plug (anal plug) would have been obvious to one skilled in the art since it is known to use both and the strap would allow for the plug to be used and prevent any irretrievable insertion. Further in including the butt plug the straps would inherently be unified such that the plug could be properly positioned for insertion.

Green et al, Callow and Thomas disclose the claimed device except for specifically teaching the toy affixing device being a ring. 

Stevens discloses a similar strap/harness for securing a toy to a user and teaches (Figure 6A and 6B) that it is well known to secure the toy using a ring (62).
Further applicant's specification (page 6, paragraph [0017]) teaches that the mounting facility for affixing a sex toy can by a securing ring or other mounting devices specifically designed to affix and support a dildo and that the securing ring is merely one example.
Therefore a modification of Green et al to use any well known mounting device would have been obvious to one skilled in the art since using a securing ring does not solve any stated problem or is for any particular purpose and the device would perform equally well using any well known mounting device and further Stevens teaches that a ring is a well known way to attach a toy to a harness. 
Further the base of the dildo would inherently be affixed underneath the ring in order to hold the dildo in place and not allow it to merely slip through the ring and not be held in any manner.

With respect to claims 2-4, to fasten the straps together to form different sized open areas would have been obvious to one skilled in the art since people are of different sizes and many different sizes would be needed to accommodate everyone regardless of their size.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al in view of Callow, Thomas and Stevens as applied to claim 1 above, and further in view of Flores (2006/0142638).
Green et al, Callow, Thomas and Stevens disclose the claimed device except for specifically teaching the use of buckles to adjust the size of the straps.
Flores discloses a similar harness device and teaches that it is well known to use buckles (1) to adjust the straps (5 and 7 see Figure 15) such that the device properly fits the user. Therefore a modification of Green et al such that it includes buckles to adjust the fit of the device depending on the size of the user would have been obvious to one skilled in the art in view of Flores.

Claims 13 and 17-19 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thrasher is cited to further show the use of a ring holding a phallic device (dildo), where the phallic device is affixed underneath the ring (Figure 3; column 3, lines 10-16).

Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.  Applicant merely states that the claims are allowable in view of the amendments made in the response, however as seen above the claims are still not considered to be allowable in view of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791